Opinion by
Mr. Justice Mitchell,
Taking the facts as the auditor reports them they show that Mrs. Spotts had an open account with Beetem & Co. on which she was a creditor for $661.50 and a debtor for $173.61, leaving a net credit to her of $487.89. G. S. Beetem, one of the firm of Beetem & Co., was at that time indorser on her note for *284$450, and she desired him to assume the further liability of indorsing another note for $2,000. This he agreed to do in consideration of her agreement that $450 of her credit should be offset by the note for that amount which he undertook that the firm should pay. This arrangement was carried out. Appellant indorsed the second note, and when the first note came due his firm paid it. This was in law an equitable assignment of so much of her claim to Beetem. The only party who could object to it was the firm, and they ratified it by payment of the note. It makes no difference that this payment was after her death. She received the consideration, the indorsement of the new note and the assumption of the other, and neither she nor her creditors could avoid performance of her part of the bargain. Her credit in the mutual account was from that time ■ reduced by that amount, and if she had sued upon her claim for bricks, during the running of the note, she could not have recovered more than the balance after giving the credit for $450. See Chase v. Petroleum Bank, 66 Pa. 169. The credit of $450 claimed by appellant should have been allowed.
The second assignment of error cannot be sustained. Mrs. Spotts was carrying on a somewhat extended business which required money. To hold, as is claimed, that one who lends a married woman money, by discounting her note or otherwise, must see that she actually applies it to use in her business, would be going back to that state of limited rights of property and contract which it was the object of the Married. Persons Property Act of 1887 to put an end to. The auditor reports that her notes were discounted by the bank and she received the money, but that “ there is no evidence which proves di.rectly what she did with the proceeds.” It is not necessary that there should be. One who presents a money obligation of a married woman, since the act of 1887, has made out a prima facie case, which can only be defeated by showing that the contract is one of the kinds prohibited by that act. The presumption even in case of a judgment, is that it is regular and valid. “ So general is her power to contract now, that her inability is the exception, rather than the rule: ” Koechling v. Henkel, 144 Pa. 215. “ With the exception of such disabilities as are particularly specified in or contemplated by the provisions of the act, they (married women) are emancipated from *285their common law disabilities, and authorized to incur contract liabilities, etc., as if they were femes sole: ” Adams v. Grey, 154 Pa. 258. And whether the money is necessary, or the obligation wisely incurred for the object in view, is solely for her to decide : Milligan v. Phipps, 158 Pa. 208.
The third assignment of error is to a question of fact, the allowance of the claim of John Spotts, and does not really raise the question argued under it, the competency of Daniel Spotts as a witness. There was however no error in admitting him. He was merely surety for John Spotts for the money that was borrowed. He had no direct interest in the result of this litigation. The most that could be said was that in a certain contingency he would become a creditor of John. That would not make him incompetent even at common law: Dickson v. McGraw, 151 Pa. 98.
Decree reversed and record remitted for restatement of account in accordance with this opinion.